Pope, Presiding Judge.
In Bahadori v. Nat. Union Fire Ins. Co., 270 Ga. 203 (507 SE2d 467) (1998), the Supreme Court reversed the judgment of this Court rendered in Bahadori v. Sizzler #1543, 230 Ga. App. 52 (505 SE2d 23) (1997), with instructions to remand the case to the State Board of Workers’ Compensation to determine whether Bahadori’s misrepresentation regarding his unemployment in late 1992 thwarted Sizzler’s ability to conduct a reasonably diligent investigation of the claim. Accordingly, the judgment of the Supreme Court is hereby made the judgment of this Court, and the judgment of the superior court is reversed with instructions to remand the matter to the State Board for further action consistent with the Supreme Court’s decision.

Judgment reversed and remanded.


Johnson, C. J., McMurray, P. J., Beasley, P. J., Andrews, Blackburn, Smith, Ruffin, Eldridge and Barnes, JJ., concur.

Clements, Clark & Sweet, John F. Sweet, for appellant.
Hamilton, Westby, Marshall & Antonowich, Steven A. Westby, Joseph T. Brasher, for appellees.